Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Aghdaie et al (US 2018/0243656 A1) generally discloses real time dynamic modification and optimization of gameplay parameters.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receiving a preferred playing duration for the particular user as indicated by the particular user through a user interface, determining a game objective completion time decile for the preceding predetermined number of other game objectives completed by the particular user, deriving a representative completion time decile from the plurality of game objective completion time deciles for the particular user, and identifying a time band classification of the particular user using the representative completion time decile for the particular user as input to the generated time band classification; and outputting predicted game objective completion time data for the particular game objective for the particular user based upon the identified time band classification, wherein the step of outputting predicted game objective completion time data comprises one or both of (i) highlighting a game having predicted game objective completion time data within a predetermined tolerance of the preferred playing duration, and (ii) upon selection of a game for launch, launching that game with a game objective having a predicted game objective completion time within a predetermined tolerance of the preferred playing duration activated

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715